DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims are objected to because of the following informalities: Claim 1 is to be written as a single sentence but has no punctuation after “a substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0085071 to Brongersma et al (hereinafter Brongersma).
Regarding Claim 1, Brongersma discloses a sensor comprising: 
a substrate (Fig. 12, 1)(;)

a body (9) formed on top of the substrate and surrounding the nanotube structure;
a source contact (12) electrically coupled to a top portion of the nanotube structure;
a drain contact (4) arranged on top of the substrate and electrically coupled with a bottom portion of the nanotube structure; and
a gate contact (2) arranged on top of the nanotube structure, wherein the gate contact is electrically  isolated from the top portion of the nanotube structure and electrically coupled with a middle portion of the nanotube structure,
wherein the top portion of the nanotube structure is exposed to an environment surrounding the sensor ([0064]; a porous body allowing exposure to the environment).

Brongersma does not disclose the gate contact to be arranged on top of the nanotube structure.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Brongersma such that it has a via structure from a top of the nanotube structure that connects down to the gate contact. Absent any unexpected results by Applicant, it would have been obvious to construct the metallization structures of Brongersma in numerous configurations to provide electrical connections to the source, drain and gate contacts of Brongersma’s transistor. Forming the gate contact on a top of the nanotube structure would have provided obvious benefits such as providing top facing electrodes to ease routing construction for signals to the device.

Regarding Claim 2, Brongersma suggests the sensor of Claim 1, wherein the top of the nanotube structure is covered only by the gate contact and a portion of the source contact since it would have 

Regarding Claim 7, Brongersma suggests the sensor of Claim 1, further comprising:
an insulator arranged on top of the substrate and on an outer periphery of the body, wherein a portion of the source contact is on top of the insulator since, absent any unexpected results by Applicant, it would have been obvious, and common, to have included an interlayer dielectric around the device of Brongersma to further protect the device. As long as some portion of the porous body region is open to the environment, the device of Brongersma would continue to function.

Regarding Claim 11, Brongersma discloses a method for forming a sensor, the method comprising:
forming a nanotube structure (8, Fig. 12) on top of a substrate (1); 
forming a drain contact (4) on top of the substrate and electrically coupled with a bottom portion of the nanotube structure;
forming a body (9) on top of the substrate and surrounding the nanotube structure;
forming a gate contact (2) on top of the nanotube structure so that the gate contact is electrically isolated from a top portion of the nanotube structure and is electrically coupled with a middle portion of the nanotube structure;
forming a source contact (12) electrically coupled to the top portion of the nanotube structure,
wherein the top portion of the nanotube structure is exposed to an environment surrounding the sensor ([0064]; a porous body allowing exposure to the environment).

Brongersma does not disclose the gate contact to be arranged on top of the nanotube structure.


Regarding Claim 14, Brongersma suggests the method of Claim 11, further comprising:
forming an insulator on top of the substrate and on a periphery of the body, wherein a portion of the source contact is arranged on top of the insulator since, absent any unexpected results by Applicant, it would have been obvious, and common, to have included an interlayer dielectric around the device of Brongersma to further protect the device. As long as some portion of the porous body region is open to the environment, the device of Brongersma would continue to function.

Regarding Claim 16, Brongersma discloses a sensor system comprising: 
a sensor coupled to the processor, wherein the sensor comprises 
a substrate (Fig. 12, 1)(;)
a nanotube structure (8) formed on top of the substrate; 
a body (9) formed on top of the substrate and surrounding the nanotube structure;
a source contact (12) electrically coupled to a top portion of the nanotube structure;
a drain contact (4) arranged on top of the substrate and electrically coupled with a bottom portion of the nanotube structure; and
 isolated from the top portion of the nanotube structure and electrically coupled with a middle portion of the nanotube structure,
wherein the top portion of the nanotube structure is exposed to an environment surrounding the sensor ([0064]; a porous body allowing exposure to the environment).

Brongersma does not explicitly disclose a processor. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a processor for the sensor of Brongersma so that signals from the sensor can be processed.

Brongersma does not disclose the gate contact to be arranged on top of the nanotube structure.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Brongersma such that it has a via structure from a top of the nanotube structure that connects down to the gate contact. Absent any unexpected results by Applicant, it would have been obvious to construct the metallization structures of Brongersma in numerous configurations to provide electrical connections to the source, drain and gate contacts of Brongersma’s transistor. Forming the gate contact on a top of the nanotube structure would have provided obvious benefits such as providing top facing electrodes to ease routing construction for signals to the device.

Regarding Claim 17, Brongersma suggests the sensor system of Claim 16, wherein the top of the nanotube structure is covered only by the gate contact and a portion of the source contact since it .


Claims 4-6, 12, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brongersma as applied to Claims 1, 11 and 16 above, and further in view of US PG Pub 2014/0008606 to Hussain et al (hereinafter Hussain).
Regarding Claims 4, 6, 12 and 19, Brongersma suggests the sensor of Claims 1, 11 and 16 but does not disclose the nanotube structure to comprise a first, second and third doped layer wherein the first and third doped layers comprise silicon oxide and the second doped layer comprises titanium nitride.
Hussain discloses a nanotube structure comprises: 
a first doped layer comprising silicon oxide [0041] as the bottom portion;
a second doped layer as the middle portion, wherein the second doped layer is formed on the first doped layer and comprises titanium nitride [0041];
a third doped layer as a top portion that includes the top of the nanotube structure, wherein the third doped layer is arranged on top of the second doped layer and comprising silicon oxide [0041].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the nanotube structure of Brongersma such that it comprised a stacking arrangement of doped oxide and nitride layers. In a combination of the references, the nanotube structure of Brongersma would have the cylindrical-shaped features of Hussain. The top and bottom insulators of Hussain would comprise the porous materials of Brongersma to allow for environmental stimulates. Such a configuration would have obvious advantages such as allowing for greater control 

Regarding Claims 5, 13 and 20, Brongersma suggests the sensor of Claims 4, 12 and 19 but does not disclose a passage within the third doped layer.
Hussain discloses a nanotube structure wherein a third doped layer (drain; Figs. 2A, 2B) has a passage from the top of the nanotube structure to the second doped layer (channel), wherein a portion of the gate contact is arranged in the passage and is electrically coupled to the second doped layer (Figs. 2A, 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the nanotube structure of Brogersma such that a passage through the third doped layer allows the gate contact to electrically couple to the second doped layer. Forming an interconnection through the third doped layer would have provided obvious benefits such as miniaturization of the device by condensing the via arrangement over an upper surface of the nanotube structure. Furthermore, distance between the gate contacts and the second doped layer is reduced, increasing signal efficiency.

Regarding Claims 8 and 15, Brongersma suggests the sensor of Claims 1 and 11, wherein the body comprises: 
a gate dielectric (Brongersma, 3) surrounding the nanotube structure but does not disclose silicon surrounding the gate dielectric.
Hussain discloses a shell gate around the nanotube structure (Fig. 2A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the sensor of Brongersma to include an outer shell gate made of silicon. 

Regarding Claim 9, the combination of Brongersma and Hussain makes obvious the sensor of Claim 8, wherein the gate dielectric comprises aluminum oxide (Brongersma, [0089]; AlOx being a common gate dielectric in the art) and the silicon comprises polysilicon (polysilicon being a common element in the art for gate due to their cost, stability and low toxicity).

Regarding Claim 10, the combination of Brongersma and Hussain makes obvious the sensor of Claim 8, wherein the gate dielectric includes an enzyme (Brongersma [0069]; the inclusion of an enzyme would functionalize the nanostructure).

Allowable Subject Matter
Claims 3 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 18 require the top of the nanotube structure have a surface area exposed to the environment and at least 85% of surface area is not obscured. Brongersma forms the source electrode over the nanotube structure. While it may be obvious to penetrate the source electrode to provide for a gate contact through the nanotube structure, it is not apparent from the references of record that 85% or more of the surface are of the nanotube structure be unobscured. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818